         Case 4:17-cv-00780-DPM Document 54 Filed 04/22/19 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

JAMES ANDREW TANNER                                                                  PLAINTIFF


v.                           Case No. 4:17-CV-00780-DPM


KURT ZIEGENHORN, ET AL.                                                          DEFENDANTS

                      BRIEF IN SUPPORT OF MOTION TO DISMISS

       The Amended Complaint filed by James A. Tanner (“Plaintiff”) against the Arkansas

State Police (“ASP”) Defendants Elizabeth Chapman and Mike Kennedy, in their individual

capacities, should be dismissed from this lawsuit based on qualified and statutory immunity.

Plaintiff filed suit on November 27, 2017, (DE 1) and on March 12, 2019, he filed an Amended

Complaint seeking relief in the form of declaratory, injunctive, and money damages against ASP

Defendants (DE 46). Plaintiff alleges ASP Defendants violated his federal and state

constitutional rights. Specifically, Plaintiff alleges ASP Defendants violated his First

Amendment rights when his comments were hidden from the public’s view and he was

subsequently prohibited from participating on ASP’s Facebook page. (DE 46, pp. 7-10). For the

reasons stated below, this Court should dismiss the Amended Complaint as asserted against ASP

Defendants in its entirety with prejudice under Fed. R. Civ. P. 12(b)(6).

                                          DISCUSSION

       “To withstand a Rule 12(b)(6) motion, a complaint must contain sufficient factual

allegations to ‘state a claim to relief that is plausible on its face.’” Smithrud v. City of St. Paul,

746 F.3d 391, 397 (8th Cir. 2014) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547

(2007)). Sovereign immunity is a jurisdictional, threshold matter that is properly addressed under


                                             Page 1 of 9
         Case 4:17-cv-00780-DPM Document 54 Filed 04/22/19 Page 2 of 9




Rule 12(b)(1). See Lors v. Dean, 746 F.3d 857, 861 (8th Cir. 2014). “[A]lthough a complaint

need not contain ‘detailed factual allegations,’ it must contain facts with enough specificity ‘to

raise a right to relief above the speculative level.’” United States ex rel. Raynor v. Nat’l Rural

Utils. Coop. Fin., Corp., 690 F.3d 951, 955 (8th Cir. 2012) (quoting Twombly, 550 U.S. at 555);

see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[T]he pleading standard Rule 8 announces

does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.”). “A pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. 678.

Similarly, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. “In deciding a motion to dismiss under Rule 12(b)(6),

a court assumes all facts in the complaint to be true and construes all reasonable inferences most

favorably to the complainant.” Raynor, 690 F.3d at 955.

       Lastly, in adjudicating Rule 12(b) motions, courts are not strictly limited to the four

corners of complaints. Outdoor Cent., Inc. v. GreatLodge.com, Inc., 643 F.3d 1115, 1120 (8th

Cir. 2011). “While courts primarily consider the allegations in the complaint in determining

whether to grant a Rule 12(b)(6) motion, courts additionally, consider ‘matters incorporated by

reference or integral to the claim, items subject to judicial notice, matter of public record, orders,

items appearing in the record of the case, and exhibits attached to the complaint whose

authenticity is unquestioned,’ without converting the motion into one for summary judgment.”

Miller v. Redwood Toxicoolgy Lab., 688 F.3d 928, 931, n.3 (8th Cir. 2012).




                                             Page 2 of 9
            Case 4:17-cv-00780-DPM Document 54 Filed 04/22/19 Page 3 of 9




I.     THE INDIVIDUAL CAPACITY CLAIMS AGAINST ASP DEFENDANTS ARE
       BARRED BY QUALIFIED IMMUNITY.

       Plaintiff’s individual capacity claims against ASP Defendants are barred by the doctrine

of qualified immunity. Government officials have qualified immunity from liability in their

individual capacity unless the alleged conduct violates a clearly established constitutional or

statutory right of which a reasonable official or officer in their position would have known.

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The applicability of qualified immunity is a

question of law for the Court. Nelson v. County of Wright, 162 F.3d 986, 989 (8th Cir. 1998).

“Where the defendant seeks qualified immunity, a ruling on that issue should be made early in

the proceedings so that the costs and expenses of trial are avoided where the defense is

dispositive.” Saucier v. Katz, 533 U.S. 194, 200 (2001).

       When qualified immunity is raised as a defense in a § 1983 action, the Court generally

first considers whether the facts alleged, taken in the light most favorable to the plaintiff, show

that the officials’ conduct violated a constitutional right. Id. at 201. If a constitutional violation

can be made out on the facts alleged, then the Court considers whether the right was clearly

established at the time of the conduct at issue. Id. For a right to be clearly established, “existing

precedent must have placed the statutory or constitutional question beyond debate.” White v.

Pauly, 137 S. Ct. 548, 551 (2017) (citation and internal quotations omitted). In other words,

qualified immunity protects “all but the plainly incompetent or those who knowingly violate the

law.” Id.

       The Supreme Court has repeatedly cautioned lower courts that “clearly established law”

should not be defined at a high level of generality.” Id. at 552 (quoting Ashcroft v. al-Kidd, 563

U.S. 731, 742 (2011)). “As this Court explained decades ago, the clearly established law must be

‘particularized’ to the facts of the case.” Id. (citing Anderson v. Creighton, 483 U.S. 635, 640

                                             Page 3 of 9
         Case 4:17-cv-00780-DPM Document 54 Filed 04/22/19 Page 4 of 9




(1987)). In order to reject an official’s qualified-immunity defense, the Court must “identify a

case where an officer acting under similar circumstances as [the Defendants were] held to have

violated” the Constitution. Id; see also Kisela v. Hughes, 138 S. Ct. 1148 (2018); District of

Columbia v. Wesby, 138 S. Ct. 577 (2018); and Ziglar v. Abbasi, 137 S. Ct. 1843 (2017).

       Plaintiff’s Amended Complaint fails to state facts to overcome ASP Defendants’

qualified immunity from suit. This Court should dismiss this case with prejudice. According to

the Amended Complaint, Plaintiff claims ASP Defendants violated his First Amendment right

when they deleted or hid Plaintiff’s comments from the public’s view and prohibited him from

participating on ASP’s official Facebook page. (DE 46). Based on the facts that Plaintiff’s

comments have been deleted and he has been banned from ASP’s official Facebook page as

claimed, Plaintiff has failed to plead sufficient facts that show a violation of a clearly established

constitutional right under the First Amendment. “[A]s an initial matter a speaker must seek

access to public property or to private property dedicated to public use to evoke First

Amendment concerns.” Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 801

(1985). “[P]ublicly owned or operated property does not become a ‘public forum’ simply

because members of the public are permitted to come and go at will.” Int’l Soc’y for Krishna

consciousness, Inc., v. Lee, 505 U.S. 672, 686 (1992) (quoting U.S. v. Grace, 461 U.S. 171, 177

(1983)). “[W]here the application of forum analysis would lead almost inexorably to closing of

the forum, it is obvious that forum analysis is out of place.” Pleasant Grove City, Utah v.

Summum, 555 U.S. 460, 479-80 (2009).

         The government speech doctrine establishes that the government may advance its own

speech without requiring viewpoint neutrality when the government itself is the speaker. Id. at

467; Morgan v. Bevin, 298 F.Supp.3d 1003, 1010-11 (E.D. Kent. 2018). Thus, the Free Speech



                                             Page 4 of 9
         Case 4:17-cv-00780-DPM Document 54 Filed 04/22/19 Page 5 of 9




Clause restricts government regulation of private speech but it does not regulate government

speech. Summum, 555 U.S. at 467. Further, government speech is one category of speech that

falls outside the domain of forum analysis. Walker v. Tex. Div., Sons of Confederate Veterans,

Inc., 135 S.Ct. 2239, 2250 (2015). When the government is speaking on its own behalf, “the First

Amendment strictures that attend the various types of government-established forums do not

apply.” Id. Additionally, private involvement in the formulation of the speech in question does

not preclude the conclusion that it is government speech. Summum, 555 U.S. at 469. In assessing

whether speech constitutes government speech as opposed to private speech, the Supreme Court

has considered at least three factors: (1) whether government has historically used the speech in

question to convey state messages; (2) whether that speech is “often closely identified in the

public mind” with the government; (3) the extent to which government “maintains direct control

over the messages conveyed.” Walker, 135 S.Ct. at 2247-48.

       There is “no constitutional right as members of the public to a government audience for

their policy views.” Minn. State Bd. for Cmty. Colleges v. Knight, 465 U.S. 271, 286 (1984).

“Nothing in the First Amendment or in this Court’s case law interpreting it suggests that the

rights to speak, associate, and petition require government policymakers to listen or respond to

individuals’ communications on public issues.” Id. at 285; see also Smith v. Ark. State Highway

Emp., Local 1315, 441 U.S. 463, 466 (1979) (holding, in part, “the First Amendment does not

impose any affirmative obligation on the government to listen [or] to respond.”).

       Applying the factors established in Walker to ASP’s official Facebook page and its

Facebook page policy, it is clear that ASP utilized and continues to utilize its Facebook page to

convey its message to its constituents and it maintains direct control over that message.

Plaintiff’s Exhibit A to his original complaint shows ASP intended to convey a certain message



                                           Page 5 of 9
         Case 4:17-cv-00780-DPM Document 54 Filed 04/22/19 Page 6 of 9




to its constituents through its official Facebook page, that Plaintiff’s comments were not the

message ASP sought to convey, and ASP maintained direct control over its message. Further,

ASP’s Facebook page policy specifically states:

       The purpose of the Arkansas State Police Facebook page is to permit authorized
       employees of the Department to provide the public with information concerning
       Arkansas State Police’s mission, goals, programs, activities, events, news, stories,
       photographs, and videos and to disseminate other information and material intended to
       increase the awareness of and embrace respect for the Arkansas State Police and its
       members and employees. Please note that this a purposefully controlled online site
       established for this limited purpose, NOT A PUBLIC FORUM. (DE 1, p. 16).

ASP’s Facebook page policy further states:

       ALL COMMENTS submitted/posted to this page are actively monitored and reviewed by
       the Arkansas State Police. The Arkansas State Police reserve[s] the right to restrict,
       remove, or delete any posting/comment that is contrary and/or inconsistent with the
       purpose of the page or in violation of the applicable terms and conditions. The Arkansas
       State Police Facebook page is not appropriate for and is not intended to accommodate
       comments unrelated to the purpose of the page or particular postings authorized by the
       Department. (DE 1, p. 16).

       The act of deleting or hiding Plaintiff’s comments and prohibiting him from participating

in ASP’s Facebook page is not a clearly established violation of Plaintiff’s First Amendment

rights. Nonetheless, ASP engages in government speech through its Facebook page, which is a

category of speech that falls outside the domain of forum analysis. See Walker, 135 S.Ct. at

2250. Accordingly, Plaintiff’s First Amendment rights have not been violated and there is no

ongoing violation.

II.    THE STATE-LAW CLAIMS REFERENCED IN THE COMPLAINT ARE
       BARRED BY STATUTORY IMMUNITY.

       In addition to the federal constitutional claims, the complaint further asserts allegations

that ASP Defendants violated Plaintiff’s state constitutional rights. To the extent Plaintiff asserts

any state-law claim against ASP Defendants, this Court should reframe from exercising

supplemental jurisdiction over those claims because Plaintiff has failed to state a federal claim.

                                            Page 6 of 9
           Case 4:17-cv-00780-DPM Document 54 Filed 04/22/19 Page 7 of 9




Additionally, the state law claims are barred by statutory immunity under Ark. Code Ann. § 19-

10-305(a) and should be dismissed with prejudice.

          A district court may decline to exercise supplemental jurisdiction over a state law claim

when the court “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. §

1367(c)(3). The Eighth Circuit has found that a district court had not erred in declining to

exercise supplemental jurisdiction over state law claims after it granted summary judgment on

the plaintiff’s federal claims. Thomas v. Dickel, 213 F.3d 1023, 1026 (8th Cir. 2000). “As we

pointed out…federal courts should ‘exercise judicial restraint and avoid state law issues

whenever possible.’” Id. (quoting Condor Corp. v. City of St. Paul, 912 F.2d 215, 220 (8th Cir.

1990)).

          Should this Court exercise jurisdiction over Plaintiff’s state law claims, the Arkansas

General Assembly has determined that “[o]fficers and employees of the State of Arkansas are

immune from liability and from suit…for damages for acts or omissions, other than malicious

acts or omissions, occurring within the course and scope of their employment.” Ark. Code Ann.

§ 19-10-305(a). The Arkansas Supreme Court has consistently held that “the immunity provided

by section 19-10-305 is similar to that provided by the Supreme Court for federal civil-rights

claims.” Simons v. Marshall, 369 Ark. 447, 452-53 (2007); see also Smith v. BRT, 363 Ark. 126,

130-31 (2005); Fegans v. Norris, 351 Ark. 200 (2002). Accordingly, a state official has statutory

immunity from state-law claims “if his actions did not violate clearly established principles of

law for which a reasonable person would have knowledge.” Id. at 452.

          “More specifically, section 19-10-305(a) provides state employees with statutory

immunity from civil liability for non-malicious acts occurring within the course of their

employment.” Id. For a Plaintiff to overcome an assertion of statutory immunity by a state



                                             Page 7 of 9
         Case 4:17-cv-00780-DPM Document 54 Filed 04/22/19 Page 8 of 9




employee, he must allege sufficient facts in her complaint to support a claim of malicious

conduct. E.g., Fuqua v. Flowers, 341 Ark. 901, 905 (2000). The Arkansas Supreme Court has

defined malice as “an intent and disposition to do a wrongful act greatly injurious to another[,]”

and “the intentional doing of a wrongful act without just cause or excuse, with an intent to inflict

an injury or under circumstances that the law will imply an evil intent… A conscious violation of

the law…which operates to the prejudice of another person. A condition of the mind showing a

heart…fatally bent on mischief.” Id. at 905-06 (citations and internal quotation marks omitted);

see also Simons, 369 Ark. 447, 452-53 (2007). “[A] bare allegation of willful and wanton

conduct will not suffice to prove malice.” Simons, 369 Ark. at 453 (citation omitted).

       In Simons, the plaintiff alleged that her rights were violated by an ASP trooper’s use of

excessive force, excessive groping, and assault and battery. Id. In pleading facts to support her

claim, the plaintiff alleged that the defendant “grabbed and groped on” her breast and genitals in

a sexual manner and then said “Don’t you know I’m a man with a gun” when she retaliated and

requested that he stop groping her. Id. at 454. The Supreme Court affirmed the dismissal of the

complaint because “the conclusory facts” set forth did not “demonstrate either malice or a

conscious violation of the law.” Id. at 454.

       This Court should follow Simons and dismiss any state-law claims in the Amended

Complaint with prejudice. Plaintiff fails to allege facts sufficient to demonstrate Chapman and

Kennedy consciously violated the law or acted with malice towards him. Additionally, the

allegations contain nothing but Plaintiff’s speculations and conclusions about Chapman and

Kennedy’s alleged conduct. Because the Amended Complaint failed to state facts indicating that

ASP Defendants consciously violated the law and acted with malice, they are immune from any

state-law claims asserted in Plaintiff’s Amended Complaint.



                                               Page 8 of 9
          Case 4:17-cv-00780-DPM Document 54 Filed 04/22/19 Page 9 of 9




                                        CONCLUSION

        Plaintiff’s claims against ASP Defendants Elizabeth Chapman and Mike Kennedy are

barred by qualified and statutory immunity. The Court should dismiss the Amended Complaint

as asserted against ASP Defendants in its entirety pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure.

                                                Respectfully Submitted,

                                                LESLIE RUTLEDGE
                                                Attorney General

                                            By: Reid P. Adkins
                                               Reid P. Adkins (2015216)
                                               Assistant Attorney General
                                               323 Center Street, Suite 200
                                               Little Rock, Arkansas 72201
                                               Tel: (501) 682-1080
                                               Fax: (501) 682-2591
                                               reid.adkins@ArkansasAG.gov

                                                William C. Bird III (2005149)
                                                Assistant Attorney General
                                                323 Center Street, Suite 200
                                                Little Rock, Arkansas 72201
                                                Tel: (501) 682-1317
                                                Fax: (501) 682-2591
                                                william.bird@ArkansasAG.gov

                                               Attorneys for ASP Defendants


                                  CERTIFICATE OF SERVICE

        I, Reid P. Adkins, hereby certify that on April 22, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which shall send notification of

the filing to any participants.

                                                    Reid P. Adkins
                                                    Reid P. Adkins



                                          Page 9 of 9
